ITEMID: 001-106147
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2011
DOCNAME: VLADIMIR KUZNETSOV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Anatoly Kovler;George Nicolaou;Julia Laffranque;Linos-Alexandre Sicilianos;Mirjana Lazarova Trajkovska;Peer Lorenzen
TEXT: The applicant, Mr Vladimir Alekseyevich Kuznetsov, is a Russian national who was born in 1987 and lives in the town of Nizhniy Novgorod. He was represented before the Court by Ms L. Zhukova, Mr M. Bereza and Mr V. Andreyev, lawyers practising in Nizhniy Novgorod.
The facts of the case, as submitted by the applicant, may be summarised as follows.
On 20 June 2006 the Military Commission of the Leninskiy District of Nizhniy Novgorod registered the applicant for compulsory military service and scheduled a medical examination of him by a medical panel comprising a number of specialists in order to determine whether he was fit to serve. With the medical panel finding him fit to perform military service, the applicant was drafted into the army and sent to military unit no. 3256 in Nizhniy Tagil.
In August 2006 the applicant and four other conscripts were sent for two months of training with military unit no. 3275 in the village of Lesnoy, Sverdlovsk Region. According to the applicant, almost immediately upon arrival at that military unit he became the subject of ill-treatment and humiliation by senior conscripts. The treatment included sleep and food deprivation, acts of violence, excessive physical exercise, threats, extortion (including that of money, food and personal belongings), insults and orders to commit theft within the military unit’s premises or in nearby villages. Similar acts of violence and degrading treatment continued upon the applicant’s return to military unit no. 3256 in October 2006.
On 15 November 2006 a senior soldier, sergeant Z., woke the applicant up at night and ordered him to clean the floors of the barrack’s lavatories. In response to the applicant’s refusal, sergeant Z. took him outside, ordered him to put on a military hat, having, beforehand, turned it inside out so that the metal cockade on the hat would press against the applicant’s forehead, and allegedly punched him on the head a number of times, leaving an impression of the cockade on the applicant’s forehead. Although the applicant felt extreme pain and was feeling dizzy and disoriented for almost a week after the incident, he did not seek medical assistance, considering that to be futile. According to the applicant, the incident on 15 November 2006 was not the first occasion on which sergeant Z. had acted violently towards him. For instance, approximately a week before the events on 15 November 2006 sergeant Z. had also hit the applicant when the latter had refused to make coffee for him.
On 29 November 2006 the applicant was granted leave to stay in town with his parents, who had come to visit him. Having noticed the applicant’s poor state of health, on 1 December 2006 his mother took him to a private hospital, the NikoMed Consultative Diagnostic Centre, where, following an ultrasound scan of his kidneys and abdominal cavity and an examination by a neurologist, to whom the applicant complained of severe headache and dizziness, the applicant was diagnosed with the residual effects of concussion and mild diffuse changes in the liver. No injuries were, however, recorded on his body. Having been questioned by the doctor about the cause of the concussion, the applicant explained that he had hit his head against a propeller shaft when cleaning military equipment more than three weeks before the medical examination.
On 19 December 2006 the applicant was admitted to the gastroenterological department of the Yekaterinburg Military Circuit Hospital. The applicant submitted that his doctors had misinterpreted the symptoms of concussion, such as vomiting and dizziness, considering that he had been suffering from an intestinal disease. He was released from the hospital a month later.
Having again been subjected to mockery on his return to the military unit, the applicant left the unit without authorisation when his parents came to visit him on 28 January 2007.
Two days later the applicant lodged a complaint with the military prosecutor of Nizhniy Novgorod Garrison, seeking the institution of criminal proceedings against his commanding officers and senior conscripts.
Having heard the applicant and his mother, having interrogated the personnel of the military unit and conscripts who had come into contact with the applicant and having requisitioned medical records describing the applicant’s state of health, on 19 February 2007 the prosecutor refused to open a criminal case in the absence of any evidence of ill-treatment.
On 22 August 2007 the Military Court of the Nizhniy Tagil Garrison examined the applicant’s appeal against the decision of 19 February 2007 and dismissed it as unfounded. The Military Court studied the materials of the prosecutor’s inquiry and the applicant’s medical history and heard the prosecutor and witnesses, including the alleged perpetrators and the doctors. It endorsed the prosecutor’s conclusion that there was no evidence of ill-treatment: all of the witnesses had denied subjecting or having seen the applicant being subjected to acts of violence or psychological pressure and there was no medical evidence, save for the medical certificate of 1 December 2006, documenting signs of possible violence. The court noted, in particular, that daily medical examinations of soldiers had been performed in the military unit and that injuries had never been discovered on the applicant’s body. Relying on medical expert testimony, the court stressed that the diffuse changes discovered in the applicant’s liver during the examination in the private hospital were linked to illnesses of the digestive system. As to the alleged residual effects of concussion, the court found no reason to doubt the applicant’s statement given to the doctors that he had hit his head against a propeller shaft.
Having been properly informed of the hearings before the Military Court of the Nizhniy Tagil Garrison, the applicant did not attend.
On 8 November 2007 the Military Court of the Ural Circuit dismissed the applicant’s appeal against the judgment of 22 August 2007, having fully endorsed the lower court’s reasoning. At the same time, the appellate court laid particular emphasis on the applicant’s inconsistent description of events and the fact that, having had an opportunity to freely complain to the doctors in the private hospital, he had explained his alleged concussion as an accident.
Without providing the Court with a copy of the decision or indicating when the decision had been issued, the applicant submitted that the prosecutor’s decision of 19 February 2007 had been quashed by a higherranking prosecutor while the appeal proceedings before the Military Court of the Ural Circuit had still been pending. According to the applicant, the new round of the investigation had also ended with a decision not to open a criminal inquiry in view of a lack of criminal conduct.
